627 So. 2d 576 (1993)
Eddie D. BLOUNT, Appellant,
v.
STATE of Florida, Appellee.
No. 93-03623.
District Court of Appeal of Florida, Second District.
December 1, 1993.
PER CURIAM.
Eddie Blount appeals the summary denial of his motion to correct sentence. We affirm in part and reverse in part.
Two issues are raised in the motion. The first  the validity of the sentencing court's reasons given for departing from guidelines  should have been raised, if at all, on direct appeal. Wahl v. State, 460 So. 2d 579 (Fla. 2d DCA 1984). Thus the circuit court properly denied relief as to this claim.
The second claim is that Blount was improperly subjected to a three-year minimum sentence, pursuant to section 775.087(2)(a), Florida Statutes (1991), despite the fact his possession of a firearm was "vicarious" only. The circuit court found that this issue, similarly, is inappropriate for postconviction proceedings. However, this court has held otherwise. Poiteer v. State, 627 So. 2d 526 (Fla. 2d DCA 1993). Accordingly, after remand the circuit court should address this issue on its merits.
Affirmed in part, reversed in part, and remanded with instructions.
CAMPBELL, A.C.J., and SCHOONOVER and BLUE, JJ., concur.